Citation Nr: 0021279
Decision Date: 08/11/00	Archive Date: 11/03/00

DOCKET NO. 96-24 295               DATE AUG 11, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Boise, Idaho

THE ISSUE

Entitlement to service connection for arthritis secondary to
psoriasis.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The appellant and his spouse

INTRODUCTION

The veteran served on active duty from July 1967 to July 1970.

This case was previously before the Board of Veterans' Appeals
(Board) in March 1998 and September 1999, on which occasions it was
REMANDED for additional development. The case is now, once more,
before the Board for appellate review.

REMAND

A review of the record in this case continues to raise some
question as to the nature and etiology of the veteran's claimed
psoriatic arthritis. In that regard, subsequent to the Board's
initial remand in March 1998, a Department of Veterans Affairs (VA)
nurse practitioner, following an examination of the veteran, but
without benefit of his medical records or claims folder, rendered
a diagnosis of "psoriasis and psoriatic arthropathy." However, on
VA examination just a few days later, a VA physician stated that
there was "no indication" of any significant arthritic condition
involving the veteran's knees, elbows, wrists, hands, fingers, or
cervical spine, and "no clinical manifestations" of inflammatory
arthritis at the present time. Based on such findings, the examiner
further stated that he had "reason to doubt" the previous diagnosis
of psoriatic arthritis.

The Board notes that, at the time of a VA orthopedic examination in
early January 1999, there was noted the presence of "probable mild
osteoarthritis of the knees and back." However, it was further
noted at that time that, based on a review of the Veteran's "chart"
and examination findings, a diagnosis of psoriatic arthritis could
not be confirmed.

In an attempt to clarify the alleged relationship between the
veteran's arthritis and his service-connected psoriasis, his case
was once again remanded to the RO in September 1999. At that time,
the RO was specifically instructed to arrange for a VA
rheumatologic examination to be conducted, if at all possible, by
specialists

- 2 -

who had not previously examined the veteran. The RO was,
additionally, instructed to advise the veteran of "the consequences
of failing to report for the examination."

A review of the record discloses that the veteran did, in fact,
fail to report for the examination for which he had been scheduled.
However, that same review discloses that the veteran was not, in
fact, advised of the potential consequences of failing to report
for his examination.

The Board notes that, pursuant to recent decisions of the United
States Court of Appeals for Veterans Claims (Court), a Remand by
the Board confers on the veteran, as a matter of law, the right to
compliance with the remand orders. See Stegall v. West, 11 Vet.
App. 268 (1998). Accordingly, in light of the aforementioned, the
case is once again REMANDED to the RO for the following actions:

1. Any pertinent VA or other inpatient or outpatient treatment
records, subsequent to January 1999, the date of the veteran's most
recent examination, should be obtained and incorporated in the
claims folder. The veteran should be requested to sign the
necessary authorization for release of any private medical records
to the VA.

2. The veteran should then be afforded an additional VA
rheumatologic examination in order to more accurately determine the
exact nature and etiology of his claimed arthritis. This
examination should be conducted, if at all possible, by a
specialist who has not heretofore seen or examined the veteran. All
pertinent symptomatology and findings must be reported in detail.
The claimsfolder and a separate copy of this REMAND must be made
available to and reviewed by the examiner prior to conducting and
completing his examination. Following the examination, the examiner

3 - 

should specifically comment as to whether the veteran suffers from
a form or forms of arthritis, and, if so, whether such arthritis is
as likely as not the result of and/or aggravated by the veteran's
service-connected psoriasis. All such information and opinions,
when obtained, should be made a part of the veteran's claims
folder. The veteran must be advised of the potential consequences
of failing to report for the examination.

3. Thereafter, the RO should review the claims file to ensure that
all of the above requested development has been completed. In
particular, the RO should review the aforementioned examination
report to ensure it is responsive to, and in complete compliance
with, the directives of this REMAND, and, if not, the RO should
take corrective action.

Following completion of the above actions, the RO should review the
evidence, and determine whether the veteran's claim may now be
granted. If not, the veteran and his representative should be
provided with an appropriate supplemental statement of the case,
and given an ample opportunity to respond. The case should then be
returned to the Board for further appellate consideration.

In this REMAND of the claim for further development, the Board does
not intimate any opinion as to the ultimate determination
warranted. No action is required of the appellant until he receives
further notice.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other

- 4 -                                                             
   
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1999) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

S. F. Sylvester
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1996).

5 - 


